Title: Nicolaas & Jacob van Staphorst to John Adams, 30 Jun. 1786
From: Van Staphorst, Nicholas,Van Staphorst, Jacob
To: Adams, John


          
            
              
            
            

              Amsterdam

               30th June 1786
            
          

          We are honored with Your Excellency’s Favor of 19th. Inst. mentioning You had
            perfected the Congress Bond No. 4543 and returned it by Mr. Daniel Varker, Who has delivered same to us—
          We take the Liberty, to inclose Your Excellency, the Edict of His
            Most Christian Majesty, appointing us in conjunction with Messr. Henry Fizeaux & Co. the Treasurers of his
            Finances in these United Provinces. A Commission so highly honorable and consequential
            and congenial to our system of Politic’s, is very flattering to us; and it can but give
            Pleasure to the Well-Wishers to the Credit of America, that its Management is confided
            to a Commissioner of Congress Loans in this Country—
          We are respectfully / Your Excellency’s / Most obedient humble
            Servant,

          
            
              Nico. & Jacob van
                Staphorst
            
          
        